Chris Raff, Prosecuting Attorney Seventeenth Judicial District White County Office Building
411 North Spruce Street Searcy, Arkansas 72143
Dear Mr. Raff:
You have asked for my opinion on the following question:
  Can the county reimburse its sheriff for using a personal airplane to extradite out-of-state county prisoners back to the county?
RESPONSE
If you are asking whether the quorum court has the authority to reimburse the sheriff in this instance, the answer is "yes." Arkansas law is clear that counties may reimburse sheriffs for using private airplanes to conduct official duties. And because the extradition of fugitive prisoners is surely an official action, counties have the authority to reimburse sheriffs for such action.
This authority is clearly established by subsection 14-14-1207(a). The latter provides that the manner in which sheriffs may be reimbursed depends on whether their actions are discretionary:
  (a) REIMBURSEMENT AUTHORIZED. All county . . . officials . . . shall be entitled to receive reimbursement of expenses incurred in the conduct of official and nondiscretionary duties under an appropriation for the operating expenses of an office, function, or service. Reimbursement of expenses that are incurred in the performance of discretionary functions and services may be *Page 2 
permitted when provided for by a specific appropriation of the quorum court.1
Because sheriffs are defined as "county officials" under A.C.A. § 14-14-1204(d), quorum courts have the authority — though not necessarily the obligation — to reimburse sheriffs under this statute. Whether the sheriff is entitled todemand reimbursement — as opposed to merely requesting that the quorum court exercise its discretion — depends on whether the official function is a discretionary act, which is an issue I do not address in this opinion.
Furthermore, subsection 14-14-1207(c)(2) provides specific rules for reimbursing county officials for their use of private airplanes.
  (2) PRIVATELY OWNED AIRPLANES.
  (A) Reimbursement for travel expense using privately owned airplanes shall be at the same rate as established for privately owned motor vehicles.
  (B) However, reimbursement mileage shall be determined by the shortest highway route to and from the official destination.
In short, the reimbursement rate is the same as if they had driven a car.
Assistant Attorney General Ryan Owsley prepared this opinion, which I hereby approve.
Sincerely,
DUSTIN MCDANIEL Attorney General
1 A.C.A. § 14-14-1207(a) (Supp. 2009).